Mr. Justice Daily delivered the opinion of the court: This is a writ of error prosecuted by Chris D. Allison, Jr., who, together with Keith Duden and one Donald Walton, was convicted in the circuit court of Adams County of the crime of setting at liberty from the county jail, a prisoner who had been convicted of rape. A separate writ of error has been sued out by Duden and, in an opinion delivered this day, the judgment of conviction has been affirmed as to him. See: People v. Duden, ante, p. 16. Inasmuch as the facts, the assignments of error, the issues, the briefs and arguments presented and the authorities relied upon are identical in each cause, every question raised by the plaintiff in error here has been decided in the Duden case adversely to him. For the reasons stated in the opinion in the Duden case, the judgment of conviction entered against the plaintiff in error must be and is affirmed. , Judgment affirmed.